Title: To Benjamin Franklin from John Winthrop, 17 November 1761
From: Winthrop, John
To: Franklin, Benjamin


          
            Dr. Franklin, Sir
            Cambridge 17 9br 1761
          
          I received your favor of 20 Feb. and 8 April last, the former inclosing Dr. Pringles paper on an extraordinary meteor, and the later Mr. Kennicotts papers relating to the Hebrew Bible. I am infinitely[?] obliged to you for introducing me to so valuable acquaintance as Dr. Pringle, several of whose curious papers I perused in the Phil. Trans. and whose correspondence I shall highly esteem; and agreeable to a hint you have given me, have enclosed a letter directed to him, which I beg you’d be so good as to send him.
          I’m sorry we are not able to contribute towards Mr. Kennicott’s design of revising the edition of the Hebrew Bible; but as you readily judge, new Countries are not the most likely places to look for ancient MSS in. I have, however, thoroughly searched our College Library with this view; and find several editions which I am sensible can be of no service in the affair; but not so much as 1 MS. I couldn’t tell what better to do in the next place than to consult our old Rabbi Mr. Monis. All the information I can get from him is, that MSS of the whole Old Testament are very rare; MSS of the Pentateuch are common in every Synagogue; tho he couldn’t certainly inform me of any in America. Most of those copies I presume must be modern, and so of little Authority. [illegible] moreover the book of Esther.
          Give me leave now sir to congratulate you on the honorary distinctions conferred on you at home; which if I may be allowed to express my sentiments and those of my acquaintance are but just acknowledgements of your merit. I hope, you are pursuing your philosophical inquiries with the same happy success as formerly: and shall look upon your correspondence as a great obligation, when you can find leisure to favor me with it. And if it shall be in my power to render you or any of your learned Friends the least service in this part of the world, I shall do it with the utmost pleasure, being with great esteem Sir, etc.
        